ON PETITION FOR REHEARING
PER CURIAM.
In their petition for rehearing defendant-appellants point out that with respect to their argument that part of the investigation was improperly conducted by the Miami police outside the city limits, most, if not all, the surveillance had taken place outside of the city in contrast to the statement in our opinion that only part of the surveillance was conducted outside the City of Miami limits. Nevertheless, the record reflects that Metro police officers searched defendants’ apartments pursuant to the warrants and effected the actual arrests. Therefore, we adhere to our original holding that the mere surveillance by the City of Miami police officers outside city limits is not sufficient grounds to invalidate the search warrants. Cf. Collins v. State, 143 So.2d 700 (Fla. 2d DCA 1962).
Petition denied.